      Case 1:19-cv-05144-GBD-RWL Document 65 Filed 08/13/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com

WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                            August 13, 2021


Via ECF
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse                                                                8/13/2021
500 Pearl St.
New York, NY 10007-1312

Re:          Marett v. Metropolitan Transportation Authority et al
             Case No. 19-cv-05144

Dear Judge Lehrburger:

        We are counsel to Plaintiffs in the above-captioned action. We write jointly with counsel
to Defendants to respectfully request that the Court refer the parties to the SDNY Mediation Panel.
The parties have recently reinitiated serious settlement discussions and believe that, with the help
of a mediator, they may reach a mutually agreeable resolution to this lawsuit. In addition, the
parties jointly request that all deadlines in this case be stayed for ninety (90) days pending the
outcome of the mediation, to minimize the possibly needless expenditure of resources. The parties
will update the Court within one week of the mediation.

       We thank the Court for considering our request.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF


Request granted. The case is STAYED for a period of 90 days. The Court will issue a
separate order referring the parties to mediation. Within 7 days of conclusion of the mediation,
the parties shall so advise the Court.



                                                       8/13/2021
